UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1105


STARSHA M. SEWELL, M.Ed.,

                    Plaintiff - Appellant,

             v.

WESTAT,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Roger W. Titus, Senior District Judge. (8:16-cv-00158-RWT)


Submitted: May 15, 2017                                           Decided: May 17, 2017


Before DUNCAN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Starsha M. Sewell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Starsha M. Sewell appeals the district court’s orders denying relief in this action

alleging employment discrimination and denying several postjudgment motions. On

appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir.

R. 34(b). Because Sewell’s informal brief does not challenge the basis for the district

court’s disposition, Sewell has forfeited appellate review of the court’s order.     See

Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004). Accordingly, we

affirm the district court’s judgment. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           2